  Case 1:20-cv-00616-CFC Document 5 Filed 05/18/20 Page 1 of 1 PageID #: 26




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

   GEORGE PUAOI,

          Plaintiff,

          v.                                         C.A. No.: 20-cv-616-CFC

   ASSERTIO THERAPEUTICS, INC.,
   JAMES P. FOGARTY, ARTHUR J.
   HIGGINS, WILLIAM T. MCKEE, JAMES
   L. TYREE, KAREN A. DAWES, PETER
   D. STAPLE, HEATHER L. MASON, JAY
   GALEOTA, and DAVID WHEADON,

          Defendants.


NOTICE OF VOLUNTARY DISMISSAL PURSUANT TO FED. R. CIV. P. 41(a)(1)(A)(i)

       PLEASE TAKE NOTICE that, pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of

Civil Procedure, Plaintiff George Puaoi hereby voluntarily dismisses the above-captioned action

without prejudice. Defendants have not served an answer or a motion for summary judgment.

Plaintiff expressly reserves any and all rights he may have. The parties shall bear their respective

fees and costs.

Dated: May 18, 2020                                Respectfully submitted,

                                                   FARNAN LLP

                                                   /s/ Brian E. Farnan
                                                   Brian E. Farnan (Bar No. 4089)
                                                   Michael J. Farnan (Bar No. 5165)
                                                   919 N. Market Street, 12th Floor
                                                   Wilmington DE 19801
                                                   Telephone: (302) 777-0300
                                                   Facsimile: (302) 777-0301
                                                   Email: bfarnan@farnanlaw.com
                                                   Email: mfarnan@farnanlaw.com

                                                   Counsel for Plaintiff
